Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                              Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an optional dispersing agent, and water.” It is unclear if the optional is referring solely to the dispersing agent or both the dispersing agent and water. For purposes of compact prosecution, Examiner will interpret the dispersing agent and water to be both optional. Claims 2-20 are dependent on claim 1 and directly/indirectly include all the limitation of claim 1 and hence are rejected. 
Claim 17 recites the limitation “perfluoropolyether (PFPE) acrylates and PFPE methacrylates, and combinations thereof.” It is unclear if the option is a combination of PFPE acrylate and PFPE methacrylate or if there is supposed to be a comma separating them. For purpose of compact prosecution, Examiner will interpret the compounds as separate entities. 
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1,3 8, 11, and 14-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamuchi  (JP2003/055468A). 
Regarding claim 1, Yamuchi discloses a process comprising: providing a three-dimensional printing powder dispersion comprising a three-dimensional printing powder [abstract, 0005], an optional dispersing agent, and water [claim 2]; providing an emulsion of an organic polymeric additive[0014]; combining the three-dimensional printing powder dispersion and the emulsion of organic polymeric additive to form a mixture comprising the three-dimensional printing powder dispersion and the emulsion of organic polymeric additive [0018]; 
Regarding claim 3, Yamuchi teaches wherein the optional dispersant is present; and wherein the dispersant is a surfactant comprising a member of the group consisting of an anionic surfactant, a cationic surfactant, a non-iconic surfactant, and combinations thereof [0014-0015]. 
Regarding claim 4, Yamuchi teaches the emulsion of an organic polymeric additive comprises at least one non-cross-linkable polymerization monomer; or wherein the organic polymeric additive comprises at least one cross-linkable polymerizable monomer; or wherein the organic polymeric additive comprises a combination of at least one cross-linkable polymerizable monomer; or wherein the organic polymeric additive comprises a combination of at least one  non-cross-linkable polymerizable monomer and at least one cross-linkable polymerizable monomer [0012]. 
Regarding claim 5, Yamuchi teaches the organic polymeric additive is a polymer or copolymer comprising a first monomer having a high carbon to oxygen ratio of from about 3 to about 8  (methy methacrylate is C5H8,) [0012]. 
Regarding claim 7, Yamuchi teaches the organic polymeric additive comprises an acidic monomer, a basic monomer or a combination thereof [0012]



Claim(s) 1-8, 10, 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanbesien et al (US 2012/0156605 A1).  
Regarding claim 1, Vanbesien discloses a process comprising: providing a three-dimensional printing powder dispersion comprising a three-dimensional printing powder [0001], an optional dispersing agent, and water [0016]; providing an emulsion of an organic polymeric additive[0016]; combining the three-dimensional printing powder dispersion and the emulsion of organic polymeric additive to form a mixture comprising the three-dimensional printing powder dispersion and the emulsion of organic polymeric additive [0016]; and drying the mixture of the three-dimensional printing powder dispersion and the emulsion of organic polymeric additive [0030]. 
Regarding claim 2, Vanbesien [0030] teaches the printing powder was not previously dried [0065]. 
Regarding claim 3, Vanbesien teaches wherein the optional dispersant is present; and wherein the dispersant is a surfactant comprising a member of the group consisting of an anionic surfactant, a cationic surfactant, a non-iconic surfactant, and combinations thereof [0019,0081]. 
Regarding claim 4,
Regarding claim 5, Vanbesien teaches the organic polymeric additive is a polymer or copolymer comprising a first monomer having a high carbon to oxygen ratio of from about 3 to about 8  [0011]. 
Regarding claim 7, Vanbesien teaches the organic polymeric additive comprises an acidic monomer, a basic monomer or a combination thereof [0074]
Regarding claim 8, Vanbesien teaches DMAEMA which a basic monomer [0013] and meets the criteria of Applicant’s basic monomer having a nitrogen-containing group and wherein the basic monomer having a nitrogen-containing group is present in the organic polymeric additive in an amount of less than 1.5 percent by weight, based on the total weight of the organic polymeric additive (Applicant’s [0025] of specification). 
Regarding claim 10, Vanbesien teaches the organic polymeric additive comprises a monomer selected from the group consisting of acrylate monomer, mathacrylate monomer and combinations thereof [0013]. 
Regarding claims 15-16, Vanbesien teaches the surfactant comprises sodium dodecylbenzene sulfonate [0083]. Since Applicant and Vanbesien use the same chemical, dodecylbenzene sulfonate, the minimum surface tension of less than 45 mN/m is inherent in Vanbesien's surfactant. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily 
Regarding claim 17, Vanbesien teaches the use of polyamides [0013] and polyethylenes [0044]. 
Regarding claim 18, Vanbesien teaches PMMA [00129]. 

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasskerl et al (US 2017/0361531 A1).
Regarding claim 1, Hasskerl discloses a process comprising: providing a three-dimensional printing powder dispersion comprising a three-dimensional printing powder [0003, 0021], an optional dispersing agent, and water [0049]; providing an emulsion of an organic polymeric additive[0050, 0067]; combining the three-dimensional printing powder dispersion and the emulsion of organic polymeric additive to form a mixture comprising the three-dimensional printing powder dispersion and the emulsion of organic polymeric additive [0050]; and drying the mixture of the three-dimensional printing powder dispersion and the emulsion of organic polymeric additive [0088]. 
Regarding claim 2, Hasskerl teaches the printing powder was not previously dried [0088]. 
Regarding claim 3
Regarding claim 4, Hasskerl teaches the emulsion of an organic polymeric additive comprises at least one non-cross-linkable polymerization monomer; or wherein the organic polymeric additive comprises at least one cross-linkable polymerizable monomer; or wherein the organic polymeric additive comprises a combination of at least one cross-linkable polymerizable monomer; or wherein the organic polymeric additive comprises a combination of at least one  non-cross-linkable polymerizable monomer and at least one cross-linkable polymerizable monomer [0083]. 
Regarding claim 5, Haskerl teaches the organic polymeric additive is a polymer or copolymer comprising a first monomer having a high carbon to oxygen ratio of from about 3 to about 8  (methy methacrylate is C5H8, table 1) [0077]. 
Regarding claim 6, Haskerl teaches the organic polymeric additive comprises a cross-linkable monomer containing 2 or more vinyl groups; and wherein the cross-linkable monomer containing 2 or more vinyl group is present in the organic polymeric additive in an amount of greater than zero up to about 40 percent, by weight, based on the total weight of the organic polymeric additive [0058, 0069]. 

Claim(s) 1-5, 7, 9, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDougall (US 2008/0241724 A1). 
Regarding claim 1, McDougall discloses a process comprising: providing a three-dimensional printing powder dispersion comprising a three-dimensional printing powder [0035, 0048], an optional dispersing agent [0061], and water [0051]; providing an emulsion of an organic polymeric additive[0056]; combining the three-dimensional printing powder dispersion 
Regarding claim 2, McDougall teaches the printing powder was not previously dried [0065]. 
Regarding claim 3, McDougall teaches wherein the optional dispersant is present; and wherein the dispersant is a surfactant comprising a member of the group consisting of an anionic surfactant, a cationic surfactant, a non-iconic surfactant, and combinations thereof [0025, 0051, Examples]. 
Regarding claim 4, McDougall teaches the emulsion of an organic polymeric additive comprises at least one non-cross-linkable polymerization monomer; or wherein the organic polymeric additive comprises at least one cross-linkable polymerizable monomer; or wherein the organic polymeric additive comprises a combination of at least one cross-linkable polymerizable monomer; or wherein the organic polymeric additive comprises a combination of 
Regarding claim 5, McDougall teaches the organic polymeric additive is a polymer or copolymer comprising a first monomer having a high carbon to oxygen ratio of from about 3 to about 8  (n-butyl acrylate (C/O ratio of 3.5 in example 1).
Regarding claim 7, McDougall teaches the organic polymeric additive comprises an acidic monomer, a basic monomer or a combination thereof [0015]
Regarding claims 9-11, McDougall teaches the organic polymeric additive comprises an acidic monomer having an acidic group selected from the group consisting of acrylic acid, beta-carboxyethyl acrylate, and combinations thereof (β-carboxyethyl acrylate (β-CEA) in the ratio of 99:1 of said monomers A and B with 3 pph β-carboxyethyl acrylate [0018]. McDougall further discloses the particles are present at most preferred size of 100 to about 150 nm, but ranging from 30 nm to about 300 nm in a broader embodiment [0013]. 

Claim(s) 1, 4-5, 10-12 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komada (US 2019/0086826). 
Komada discloses crosslinked resin particles SA-1 through SA-7 and crosslinked particles SB-1 through SB-5 which are used in various combination as external additives in Toners TA-1 through TA-9 and TB-1 through TB-9. The mixture is dried [0049, 0079].  Certain resin particles contain 20 weight percent divinyl benzene, 40 weight percent styrene and 40 weight percent butyl-methacrylate, which has a C/O ratio of 4:1 ([0110] – [0139]).  The particles are produced by an emulsion polymerization process with the use of a surfactant ([0137], [0138]). The resin .  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDougall (US 2008/0241724 A1).
Regarding claim 6, McDougall teaches the organic polymeric additive comprises a cross-linkable monomer containing 2 or more vinyl groups; and wherein the cross-linkable monomer containing 2 or more vinyl group is present in the organic polymeric additive [0005, 0016,0027]. McDougall teaches the vinyl groups are about 55% in example 1, which is close to Applicant’s . 

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasskerl et al (US 2017/0361531 A1) in view of Farrugia (US 2018/0009975 A1)
Hasskerl discloses his method is directed toward 3D printing but is silent towards the laser beam used to melt and fuse the printing powder and emulsion of organic polymeric additives. However, it is well known to use laser beams to melt and fuse the printing powders. Analogous art, Farrugia, discloses the use of selective laser sintering [0004, 0020] to melt and fuse styrene, acrylate and polymer resin shells, similar to Hasskerl [0065]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Haskerl to include the teaching of Farrugia since Hasskerl teaches the use of his method in all 3D printing machines and using lasers are well known in the art. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  

Claims 1, 4, 13, 14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0024316 to Orrock et al. in view of US Patent Application Publication 2002/0072005 to Kohtaki et al.
Orrock a three-dimensional printing powder [0007, 0022], an optional dispersing agent [0089], and water; proving an emulsion of an organic polymeric additive[0050, 0067]; combining the three-dimensional printing powder dispersion and the emulsion of organic polymeric additive to form a mixture comprising the three-dimensional printing powder dispersion and the emulsion of organic polymeric additive [0102]; and drying the mixture of the three-dimensional printing powder dispersion and the emulsion of organic polymeric additive [0109]. 
Orrock discloses a powder (i.e., a part material) used for the manufacture of 3D parts ( [0007], [0022]).  Useful polymers in the part material include polyamides, polyoxymethylenes, polycarbonates, polysulfones, and thermoplastic polyurethanes ([0069]).  Preferred polyamides include nylon-type materials such as polycarpolactum (PA6), polyhexamethyleneaidpamide (PA6,6), polyamide 6/12 (PA6,12), polyenantholactum (PA7), polyundecanolactum (PA11), and polylaurolactam (PA12) ([0108]; see pending claims 16 and 17).  The part material may be surface treated with one or more external flow control agents to increase the powder flow properties of the part material ([0024], [0082], [0111]).  Orrock specifically teaches that blockage and flow restrictions are of concern in the fabrication process ( [0082]), and flow additives are provided to aid in providing necessary part material flow.  The flow control agents constitute from about 0.1% by weight to about 10% by weight of the part material ( [0085]).  
Orrock does not disclose the use of an organic polymeric additive to the composition, but Kohtaki discloses external additives to toner particles to improve flow include fine powders of fluorine-containing resins, such as polyvinylidene fluoride and polytetrafluoroethylene, as well as inorganic materials, such as silica and titania ([0142], [0143]). The flowability improver is preferably be added in 0.01-8 wt. parts, more preferably 0.1-4 wt. parts, per 100 wt. parts of the toner particles ( [0144]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the polyvinylidene fluoride and polytetrafluoroethylene fine powders of Kohtaki as external additives for the part material of Orrock because Orrock teaches that powder flow is a concern for the three-dimensional part material of that invention and teaches the inclusion of additive particles to the part material to aid in obtaining good flow during an electrophotographic process.  Kohtaki discloses polyvinylidene fluoride and polytetrafluoroethylene as effective flow additive particles for composition in an electrophotographic process.  Thus, the artisan would have found it obvious to use the polyvinylidene fluoride and polytetrafluoroethylene in Orrock’s part material formulation to obtain good flow.  Optimization of the amount the additive with respect to the toner particles would have been obvious in view of the guidance in Kohtaki (see pending claims 13 and 14).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-16 of U.S. Patent No. US11001662B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass the same scope since both are using 3D method of polymeric printing powder requiring printing powder, dispersing agent and water with an organic polymeric additive having a first monomer having a high carbon to oxygen ratio. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743